Patterson, J.,
dissents and votes to affirm the order in the following memorandum: In my opinion, the order granting defendant’s motion to dismiss the information pursuant to CPL 30.30 (1) (b) should be affirmed. The record discloses that the People not only failed to declare readiness on August 15, 2000 but expressly requested an adjournment. On October 3, 2000, the following court date, the People again failed to declare their readiness for trial. The adjournment of August 15, 2000 through October 3, 2000, together with the 59 days the People concede they are chargeable with, exceeded the statutory period within which the People had to be ready (see, CPL 30.30 [1] M).
*486In any event, even if the adjournment of August 15, 2000 through October 3, 2000 and the subsequent adjournment of October 3, 2000 through October 31, 2000 can be attributed to the court, they would be in the nature of adjournments due to court congestion and, as such, not excludable for CPL 30.30 (1) (b) purposes since they in no way prevented the People from declaring readiness for trial (see, People v Brothers, 50 NY2d 413).
Golia and Rios, JJ., concur; Patterson, J.P., dissents in a separate memorandum.